                                                                                Case 3:14-cr-00175-WHA Document 992 Filed 01/30/19 Page 1 of 1



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   UNITED STATES OF AMERICA,
                                                                         11                                                               No. 14-00175 WHA
United States District Court




                                                                                             Plaintiff,
                               For the Northern District of California




                                                                         12     v.
                                                                         13                                                               ORDER FOLLOWING
                                                                              PACIFIC GAS AND ELECTRIC                                    HEARING ON ORDER
                                                                         14   COMPANY,                                                    TO SHOW CAUSE

                                                                         15                  Defendant.
                                                                                                                    /
                                                                         16
                                                                         17          This order follows today’s hearing on the Form 12 and January 9 order to show cause.

                                                                         18   By FEBRUARY 6, CAL FIRE shall submit a brief on the Court’s question concerning the

                                                                         19   clearance requirements of Section 4293 of the California Public Resources Code. By that same

                                                                         20   date, Attorneys Frank Pitre and Steve Campora shall file written submissions in support of their

                                                                         21   comments at today’s hearing. Also by FEBRUARY 6, PG&E shall file a copy of the wildfire

                                                                         22   mitigation plan submitted to the CPUC in accordance with Senate Bill 901. Any comments

                                                                         23   regarding PG&E’s wildfire mitigation plan must be submitted by FEBRUARY 20 AT NOON.

                                                                         24          A sentencing hearing on the Form 12 violation will be set at a later date.

                                                                         25
                                                                         26          IT IS SO ORDERED.

                                                                         27
                                                                         28   Dated: January 30, 2019.
                                                                                                                                      WILLIAM ALSUP
                                                                                                                                      UNITED STATES DISTRICT JUDGE
